Citation Nr: 0200541	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  01-04 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from April 1992 to March 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.

In August 2000, the RO denied the claim of entitlement to 
service connection for a right inguinal hernia.  Due to the 
change in law under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001)), the matter was readjudicated in 
August 2001.  Although the veteran submitted an April 2001 
statement pertaining to the claim, because the matter had not 
yet been readjudicated by the RO and because the veteran thus 
far has not disagreed with the August 2001 denial of service 
connection, the matter has not been properly developed for 
appellate review and is not on appeal before the Board.  


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate his claim.

2.  The veteran has level I hearing, bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, Diagnostic 
Code 6100 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is satisfied that all relevant facts 
pertaining to the veteran's claim have been properly and 
sufficiently developed.  As previously alluded to, the Board 
recognizes that there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the VCAA.  Among other things, 
this law redefines the obligations of VA with respect to the 
duty to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the VCAA, a 
remand of the matter on appeal is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  The veteran has been provided a statement of 
the case informing him of the applicable law and regulations 
pertaining to his claim, as well as the evidence needed to 
substantiate his claim.  Additionally, a VA examination 
report for compensation purposes was conducted in July 2000.  
The examination report provides adequate detail to rate the 
veteran's service-connected bilateral hearing loss 
disability.  Moreover, neither the evidence of record nor the 
veteran suggests anything contrary to such.  The veteran also 
has not identified any outstanding medical evidence. 

Because the Board finds that no additional notification or 
development action is required under the VCAA, it would not 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

In April 2000, the RO received the veteran's claim seeking 
service connection for bilateral hearing loss.  In August 
2000, the RO granted entitlement to service connection and 
rated the disability as noncompensably disabling, effective 
from March 15, 2000.  The veteran appealed therefrom.  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim remains open.  Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995); see also AB v. Brown, 
6 Vet. App. 35 (1993).  Additionally, where deemed 
appropriate, separate ratings can be assigned for separate 
periods of time based on facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  

With regard to the veteran's claim of increased compensation 
for hearing loss, it is noted that evaluations of defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average threshold level as measured by pure tone and 
audiometry tests.  38 C.F.R. § 4.85, Table VI, and Diagnostic 
Code 6100.  To evaluate the degree of disability from 
defective hearing, the Rating Schedule establishes auditory 
acuity levels from I to XI.  Id.  As described by the United 
States Court of Appeals for Veterans Claims, the assignment 
of disability ratings in hearing cases is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

In this case, the preponderance of the evidence establishes 
that the veteran's bilateral hearing loss disability does not 
warrant a compensable evaluation.  Since service connection 
has been in effect, the veteran's hearing level has been and 
remains at level I.  38 C.F.R. § 4.85, Diagnostic Code 6100.  
On VA examination in July 2000, puretone threshold levels 
were 5, 5, 0, 10, and 40 decibels on the right and left, for 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The "puretone threshold average" was 14 
decibels, bilaterally.  38 C.F.R. § 4.85(d).  Speech 
recognition ability was 98 percent, bilaterally.  

It is acknowledged that on examination, the examiner stated 
that the veteran's hearing thresholds fell within the normal 
range from 250 Hertz through 3000 Hertz, bilaterally; a mild 
sensorineural loss was present at 4000 Hertz, bilaterally; a 
moderately severe loss was present at 6000 Hertz and at 8000 
Hertz on the right ear; and a mild loss present at 6000 Hertz 
on the left ear and normal hearing at 8000 Hertz on the left 
ear.  The examiner reported that word recognition ability was 
excellent, bilaterally, when words were presented in quiet at 
normal conversational levels.  It is also acknowledged that 
in May 2000 the veteran's spouse submitted a statement, 
maintaining that the veteran had difficulty understanding 
normal conversation and difficulty hearing the radio and 
television at normal volumes.  Nonetheless, because 
audiological testing reveals bilateral level I hearing, the 
assigned noncompensable evaluation since service connection 
has been in effect is appropriate.  Lendenmann v. Principi, 3 
Vet. App. at 349; 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic 
Code 6100.  

The Board has also considered the provisions of 38 C.F.R. § 
4.85(g) (2001) and 38 C.F.R. § 4.86 (2001).  However, 
audiological finding recorded in July 2000 establish that 
these provisions are not applicable.  Thus, no consideration 
in this regard is warranted.

Additionally, the Board notes that the provisions of 
38 C.F.R. § 3.321(b)(1) have been considered.  However, in 
this case, the evidence does not show that the veteran's 
hearing loss disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant referral 
under 38 C.F.R. § 3.321(b)(1).  Although the veteran's 
complains of having difficulty hearing normal conversations, 
evidence of an exceptional disability picture, such as that 
manifested by frequent hospitalization or marked interference 
with employment, has not been demonstrated.  Therefore, in 
accordance with applicable schedular criteria, the 
noncompensable evaluation in effect for the veteran's 
bilateral hearing loss is appropriate.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100.  The appeal is 
denied.


ORDER

Entitlement to an initial compensable rating bilateral 
hearing loss is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

